Citation Nr: 0520329	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  00-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1970 to September 1978.  The issues currently on appeal 
are before the Board of Veterans' Appeals (Board) from a May 
2000 rating decision by the Denver, Colorado, Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2003 
and February 2005 the case was remanded for additional 
development.  The veteran was scheduled to appear for a 
videoconference hearing on June 27, 2005.  He advised VA 
earlier in June 2005 that he would be unable to attend the 
hearing.  A June 2005 letter from the veteran's 
representative confirmed that he withdrew the request for a 
hearing.  


FINDINGS OF FACT

It is not shown that the veteran currently has bilateral 
hearing loss, PTSD, or depression.


CONCLUSION OF LAW

Service connection for bilateral hearing loss, PTSD, and 
depression is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.326(a), 3.655 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well groundedness is no longer an issue; these matters have 
now been addressed on the merits.  See November 2001 RO 
rating decision.  The veteran was notified why service 
connection was denied in the May 2000 rating decision and in 
a July 2000 statement of the case (SOC).  The RO initially 
provided the veteran with VCAA notice by letter of August 
2001 (after the rating appealed; the VCAA had not yet been 
enacted in May 2000) which included notice of what type of 
evidence was needed to establish service connection, and of 
his and VA's respective responsibilities in claims 
development.  While the letter advised him to respond in 60 
days, it also asked him to "tell us if there is any 
additional information or evidence that you think will 
support your claim[s]."  The veteran did not respond to this 
letter.  A July 2004 supplemental SOC outlined pertinent VCAA 
provisions.  Everything submitted by the veteran to date has 
been accepted for the record, and considered.  The veteran is 
not prejudiced by any notice timing defect.  He has had ample 
opportunity to respond after notice was given.

As to notice content, the August 2001 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  A prior 
development letter of February 2000 informed the veteran of 
certain evidence necessary to support his PTSD claim.  As 
with the August 2001 letter, the veteran did not respond to 
this letter.  The July 2004 SSOC, at page two, advised the 
veteran to "provide any evidence in [his] possession that 
pertains" to his claims.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Any deficits in the original notice 
were cured long before the case came to the Board and are no 
more than non-prejudicial error.  See Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. April 14, 2005).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records.  He has not identified any 
postservice VA or private medical treatment records, nor are 
any of record.  In essence, he has not identified any records 
outstanding pertinent to the matters being addressed on the 
merits.  The Board's January 2003 remand sought to have the 
veteran examined to determine the nature and etiology of his 
claimed disorders.  He failed to report for VA examinations 
scheduled to take place in April 2004.  The "duty to 
assist" the veteran in the development of facts pertinent to 
his claim is not a "one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The veteran must also be 
prepared to meet his obligations by cooperating with VA's 
efforts to acquire all medical evidence supporting a claim.  
Olson v. Principi, 3 Vet. App. 480 (1992).  The Board also 
observes that VA regulations provide that individuals for 
whom medical examinations have been authorized and scheduled 
are required to report for such examination.  38 C.F.R. 
§ 3.326(a).  VA regulations also address the consequences of 
a failure to report for a scheduled VA medical examination, 
and provide that when entitlement to a benefit cannot be 
established without a VA examination, and a claimant, without 
good cause, fails to report for such examination in an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655.  All of VA's 
duties to assist, including those mandated by the VCAA, are 
met.

Factual Background

The veteran essentially claims that he currently has 
bilateral hearing loss, PTSD, and depression as a result of 
his military service.  

The veteran's service medical records, including the report 
of his August 1978 (Chapter 13) examination, contain no 
mention of hearing loss or of any psychiatric problems.  

On August 1987 VA examination the veteran did not complain of 
any of the claimed disorders, and none was diagnosed.  

An October 1989 Social Security Administration determination 
letter shows that the veteran had, in pertinent part, 
histrionic personality disorder, factitious disorder, and 
borderline mental retardation.  

In August 2001 the veteran was advised by the RO that to 
establish service connection for a claimed disorder he must 
show that he has the disability, as well as that it is 
related to disease or injury in service.  

Pursuant to the Board's January 2003 remand, the veteran was 
scheduled for VA examinations to determine if he has hearing 
loss and/or acquired psychiatric disabilities, and, if so, 
whether such are related to his period of service.  He did 
not appear for the VA examinations, scheduled in April 2004, 
and did not provide any cause as to why he did not appear.  
See 38 C.F.R. § 3.655.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects such as personality 
disorders (antisocial disorder) and mental deficiency, are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter that must be addressed in any claim of 
service connection is whether there is competent evidence 
that such disability exists.  Here, there is no competent 
(medical) evidence that the veteran currently has any of the 
three disabilities for which he seeks service connection.  In 
the absence of proof of a present disability, there cannot be 
a valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was specifically advised that to establish 
service connection for a claimed disability, he must show 
that he has such disability and that it is related to disease 
or injury in service.  He has not submitted any medical 
evidence of a current diagnosis of any of the claimed 
disabilities nor identified any treatment provider with 
records of treatment for such disabilities.  His service 
separation examination was negative for any indication of the 
claimed disabilities.  While Social Security records show 
diagnoses of personality disorder and mental retardation, 
such are not the disabilities at issue (And incidentally are 
not compensable disabilities under VA regulation.  See 
38 C.F.R. § 3.303(c)).  

VA examinations to ascertain the existence of the claimed 
disabilities could not take place because the veteran failed 
to report (and did not give cause).  As a layperson, the 
veteran is not competent to establish by his own opinion that 
he has a claimed disability (or to relate such disability to 
service).  See Espiritu, supra.  The threshold requirement 
for establishing entitlement to these benefits sought is not 
met.  Hence, the claims must be denied.






ORDER

Service connection for bilateral hearing loss, PTSD and 
depression is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


